In a negligence action to recover damages for personal injuries, etc., defendant Pechter Bakery Co., Inc., appeals from so much of an order of the Supreme Court, Westchester County, dated October 13, 1976, as granted the branches of plaintiffs’ motion which sought (1) to increase the ad damnum clause of the complaint as to both causes of action and (2) leave to serve an amended complaint and bill of particulars. Order affirmed insofar as appealed from, with $50 costs and disbursements (see Portilla v Boyke, 51 AD2d 539). Hopkins, J. P., Margett, Damiani and O’Connor, JJ., concur.